Name: Council Regulation (EC) No 146/2003 of 27 January 2003 repealing Regulation (EC) No 1705/98 regarding the interruption of certain economic relations with Angola in connection with the activities of the "UniÃ £o Nacional para a IndependÃ ªncia Total de Angola" (UNITA)
 Type: Regulation
 Subject Matter: international affairs;  European construction;  organisation of the legal system;  international security;  Africa; NA;  international trade;  parliament
 Date Published: nan

 Avis juridique important|32003R0146Council Regulation (EC) No 146/2003 of 27 January 2003 repealing Regulation (EC) No 1705/98 regarding the interruption of certain economic relations with Angola in connection with the activities of the "UniÃ £o Nacional para a IndependÃ ªncia Total de Angola" (UNITA) Official Journal L 024 , 29/01/2003 P. 0001 - 0001Council Regulation (EC) No 146/2003of 27 January 2003repealing Regulation (EC) No 1705/98 regarding the interruption of certain economic relations with Angola in connection with the activities of the "UniÃ £o Nacional para a IndependÃ ªncia Total de Angola" (UNITA)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 60 and 301 thereof,Having regard to Council Common Position 2002/991/CFSP of 19 December 2002(1),Having regard to the proposal from the Commission,Whereas:(1) On 9 December 2002, the United Nations Security Council, acting under Chapter VII of the Charter of the United Nations, decided in its Resolution 1448(2002) that measures imposed by paragraph 19 of Resolution 864(1993), paragraph 4(c) and (d) of Resolution 1127(1997) and paragraphs 11 and 12 of Resolution 1173(1998) should cease to have effect from that date.(2) On 19 December 2002, the Council adopted Common Position 2002/991/CFSP lifting restrictive measures against the UniÃ £o Nacional para a IndependÃ ªncia Total de Angola (UNITA) and repealing Common Positions 97/759/CFSP and 98/425/CFSP.(3) Therefore Council Regulation (EC) No 1705/98 of 28 July 1998 concerning the interruption of certain economic relations with Angola in order to induce the "UniÃ £o Nacional para a IndependÃ ªncia Total de Angola" (UNITA) to fulfil its obligations in the peace process, and repealing Regulation (EC) No 2229/97(2), should be repealed,HAS ADOPTED THIS COMMON POSITION:Article 1Regulation (EC) No 1705/98 is hereby repealed.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.It shall apply from 20 December 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 January 2003.For the CouncilThe PresidentG. Papandreou(1) OJ L 348, 21.12.2002, p. 1.(2) OJ L 215, 1.8.1998, p. 1. Regulation as last amended by Commission Regulation (EC) No 689/2002 (OJ L 106, 23.4.2002, p. 8).